IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,461-01


                    EX PARTE RILEY LEANDREW BROWN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 21,464-B IN THE 104TH DISTRICT COURT
                            FROM TAYLOR COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of possession of cocaine and sentenced to twelve              years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied his right to an appeal through no fault of his own.

Based on the record, the trial court agrees that appeal was not perfected in time and has appointed

counsel for Applicant.

       Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant may

file an out-of-time appeal of his conviction in cause number 21464B from the 104th District Court

of Taylor County. It appears that the trial court has already appointed Applicant appellate cousnel.
                                                                                                      2

If this is not the case, within ten days from the date of this Court’s mandate, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him on direct appeal. All deadlines shall

be calculated as if Applicant was sentenced on the date of this Court’s mandate. Should Applicant

decide to appeal, he must file a written notice of appeal in the trial court within thirty days from the

date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     February 26, 2020
Do not publish